Maeshaul, J.
The case, primarily, turns on whether a farm building commonly called a tobacco shed is a building for trade or manufacture within the meaning of sec. 1263, Stats. (Supp. 1906; Laws of 1899, ch. 140), which provides that:
“No public highway shall be laid out through or upon any orchard or garden or any building or fixture used for the purpose of trade or manufacture, when the damage caused thereby to such orchard, garden, building or fixture, exclusive of the damage to the land, shall exceed seventy-five dollars; ... or through or upon any other building or fixture where the value" of said building or fixture exceeds seventy-five dollars; or through or upon the yard or inclosure necessary to the use or enjoyment thereof, without the consent of the owner. . . .”
If it shall be determined that the structure in question, within the meaning of the quoted language, was not a building used for trade or manufacture, then the judgment complained of must be reversed and it will not be necessary to consider any other question discussed by counsel.
The rule for construction, if construction be necessary in this case, is elementary and is a part of the written law as well. The common, ordinary, or approved meaning of words in a legislative enactment is to be regarded as the one intended by the law-givers, unless such meaning is inconsistent with the manifest legislative purpose, “but technical words and phrases and such others as may have acquired a peculiar and appropriate meaning in the law shall be construed and understood according to such peculiar and appropriate meaning.” Sec. 4911, Stats. (1898).
The words “trade or manufacture” are not technical *621words, so the proviso above mentioned does not affect the case. Such words have common, ordinary meanings which by common knowledge occur to the mind of any one of ordinary intelligence upon their being used. Such meanings are entirely apart from the broad or general or the narrow and particular ones, which, if necessary, might be attributed thereto. There is no reason which we can perceive why such common, ordinary meanings should not prevail in the situation in hand. Certainly it is not obvious from the law that the legislature intended otherwise. If any different meaning were in the legislative mind, it is too much involved in obscurity to warrant making search therefor, since, as seen, under the statutory rule we should not go that far. We are not to depart from the plain, ordinary sense unless it is manifest that such was the legislative purpose.
blow it does not seem best, in treating such a simple proposition as the one before us, to discuss it at any great length and endeavor to determine with strict accuracy just what the ordinary meanings of the words in question include. It is sufficient for this case that in the opinion of the court they do not apply to a farm building used to house and cure or make ready for market any agricultural product. The farmer must have his granary in which his crop of grain may be stored, cleaned, and graded so as to be suitable for market. He may also have his storehouse for potatoes, where they are sometimes separated into grades to improve their marketable qualities. He may have his milkhouse where cream is separated from the milk for delivery of the former to a manufacturing establishment. He may also have his stock bams where cattle and other domestic animals are cared for when necessary or proper in order to grow and prepare them for market. Ho one, we apprehend, would think of calling such a structure one for trade or manufacture. A tobacco shed, where tobacco is cured and made marketable as a farm product, is in the same class. The tobacco is not *622a completed farm product until it is cured and put in condition for sale. We think it is clear that any farm building used for the mere purpose of housing and making ready for market, as raw material in its simplest form, the products grown on the farm is not a building for trade or manufacture, commonly speaking.
A place of trade is a place devoted to the business of buying and selling or of plying some mechanical vocation. Queen Ins. Co. v. State, 86 Tex. 250, 263, 24 S. W. 397; U. S. v. Patterson, 55 Fed. 605, 639.
A place of manufacture is, generally speaking, one where articles of trade are created out of raw material in its simple or some improved form. Evening Journal Asso. v. State Board, 47 N. J. Law, 36. In that case there is quite a full discussion of the scope of the term under consideration. The court said:
“The cardinal rule in the construction of legislative acts is that words in common use are to be taken in their ordinary signification.”
And further said, referring with approval to the decision in Parker v. Great W. R. Co. 6 E. & B. 77:
“The term ‘manufactured articles’ must be understood in its popular sense; that it [does] not mean all articles produced from the raw state by manual skill and labor, but those articles only which are made in what are, in popular language, called manufactories. To call a farmer who cultivates his land and reaps and markets his crop a manufacturer — as he is in the scientific signification of the term— would do violence to language in the construction of a statute. . . .”
That is equivalent to saying this: to speak of a farm building devoted to the use of storing some farm products and putting the same in proper form for market, as a building for the purpose of manufacture, would violate the common understanding of mankind. That seems to be sound doctrine. It meets with our approval.
*623.Nothing can bs gained by prolonging the discussion. The difficulty in the case so far has grown out of departure from the common, ordinary meaning of words and going in search of the boundaries to which the meaning thereof may be reasonably extended for the purpose of solving manifest ambiguity, where none existed in fact The decision that a farmer’s tobacco shed is a place of trade or manufacture cannot be approved.
By the Court. — The judgment is reversed, and the cause remanded with instructions to enter judgment according to the prayer of the complaint.